Citation Nr: 0501775	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ingrown 
toenail disability.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to August 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Waco, Texas, 
VA Regional Office (RO).  This matter was remanded by the 
Board in June 2003 for a VA examination with opinion.  An 
examination with opinion has been obtained and the matter is 
again before the Board.  The veteran testified at a 
videoconference Board hearing in October 2002.  For reasons 
hereinafter explained, the Board has listed two separate 
issues on the first page of this decision. 


FINDINGS OF FACT

1.  Onychomycosis with secondary ingrown toenails was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is onychomycosis with secondary 
ingrown toenails otherwise related to such service. 

2.  The veteran's current tinea pedis was manifested during 
active duty service.   


CONCLUSIONS OF LAW

1.  Onychomycosis with secondary ingrown toenails was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

2.  Tinea pedis was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2002 supplemental statement of the case, the July 2003 RO 
letter, and the February 2004 supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the supplemental statements of the case 
and the RO letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the July 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in January 
2000 came before passage of the VCAA later that year.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2002 statement 
of the case and the July 2003 RO letter regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence, while his claim 
was on appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and a VA 
examination with opinion.  Since the appellant was afforded a 
VA examination with opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO requested records that the veteran indicated would be 
helpful, including records from a Doctor Marvin Kalachman.  
These records are included in the file, however, most of 
these records concern issues not currently on appeal.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed that the veteran had no foot 
disorders and no skin disorders, including tinea pedis, upon 
entering service as recorded in his April 1980 medical 
examination.  The veteran was treated for dead skin between 
the toes on both feet and rash involving the feet in April 
1982.  The veteran was diagnosed with tinea pedis and tinea 
corporis or athletes foot in June 1982.  Tinea pedis was also 
noted on December 1982, May 1983, and July 1983 treatment 
records.  Ingrown toenails were the assessment in an August 
1983 treatment record.  The assessment of an examiner in 
September 1983 was to have the veteran's toenails removed and 
the treatment record a week later indicated a status post 
evaluation of "healing well" from the toe nail removal.  
The veteran was treated again for tinea pedis in October 
1983, June 1984, and June 1985.  The veteran also developed a 
rash in other parts of his body and the feet were included as 
part of his treatment for his rash in November 1985, April 
1986, January 1987, and June 1987.  In August 1987 the 
veteran waived a medical examination prior to separation and 
the reviewer indicated that he had chronic tinea.         

Private medical records reflected that the veteran's 
toenails, both great toenails, were removed again in April 
1996.  He was rechecked by Doctor Robert Marlow, M.D. in 
January 1997 and referred to a podiatrist.  In February 1998 
the disability of the feet was listed as onychomycosis.  Dr. 
Marlow treated the veteran again in May 1998, and his 
condition was listed as a toenail deformity with probable 
onychomycosis.  In July 1998 the veteran reported to Dr. 
Marlow to get his toenails removed, complaining that they 
were painful and uncomfortable.  The veteran was prescribed 
medication for his pain.  The veteran returned in August 1998 
to have his toenails removed again and he was continued on 
medication.  Doctor Marvin S Kalachman, PA-C, M.S., who was 
managing his overall medication, saw the veteran in July 
1998.  The doctor noted his toenail medication at that time.  

The veteran underwent a November 2003 VA examination.  The 
veteran reported having trouble with his toenails again in 
1994 or 1995 and had to have his big toenails removed several 
times.  He explained that he currently had pain in his 
toenails.  The examiner found that the right big toenail was 
missing and the toenail bed had no signs of infection, no 
redness, no pain to deep palpation.  The left big toenail was 
missing but the examiner found that there was a small piece 
of nail on the external aspect of the toe.  The examiner 
stated that the main problem was the residual of toenail bed 
which caused a regrowth of the nail.  The rest of the 
toenails showed signs of mild onychomycosis.  The examiner 
found that there was no residual of an ingrown toenail but 
residual onychomycosis.  

In a January 2004 addendum issued after the VA examiner had 
an opportunity to review the entire C file, he stated that 
"the veteran's present residuals of onychomycosis to both 
feet with secondary ingrown toenails are not secondary to any 
condition that he had when he was on active duty."  The 
examiner based his opinion on the fact that "there is no 
mention that the veteran had onychomycosis when he was in 
active duty."  The examiner noted that he had ingrown 
toenails that were removed in service but he explained that 
the examiners "did not mention that it was secondary to 
onychomycosis."  The examiner further explained that "[a]ll 
the records show that he had evidence of  tinea pedis which 
the veteran still has, but there is no diagnosis of 
onychomycosis."

The service medical records failed to reflect a diagnosis of 
onychomycosis.  The first time the veteran is diagnosed with 
this disability is in February 1998, more than 10 years after 
service.  The VA medical examiner's opinion after reviewing 
all the medical records was that the veteran's onychomycosis 
was not related to service.  

However, there is competent evidence to support a finding of 
service connection for tinea pedis.  The veteran was 
diagnosed with this disability in service and he was 
repeatedly treated for it from 1982 until his discharge in 
1987.  Prior to separating the reviewer of his waiver for 
medical examination noted that he had "chronic" tinea.  The 
VA examiner clearly explained that the service medical 
records showed treatment for tinea pedis which the veteran 
still has.  Consequently, there is a relationship between the 
veteran's current tinea pedis and service and he is entitled 
to service connection for tinea pedis.        

The underlying question in this case is clearly medical in 
nature and must be addressed by medically trained 
individuals.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board is therefore not competent to address such medical 
questions and must rely on medical opinions.  In this case, 
the VA examiner has made a medical differentiation between 
the veteran's onychomycosis (which appears to be the cause of 
his recent toenail problems) and the veteran's tinea pedis 
(which the examiner clearly related to service).  The 
examiner's opinion was issued after examining the veteran and 
reviewing the claims file, to specifically include service 
medical records.  There is no contrary medical opinion of 
record.  The Board is therefore led to the conclusion that 
although service connection is not warranted for 
onychomycosis with secondary ingrown toenails, service 
connection is warranted for tinea pedis.  




ORDER

Entitlement to service connection for tinea pedis is 
warranted.  To this extent the appeal is granted.

Entitlement to service connection for onychomycosis with 
secondary ingrown toenails is not warranted.  To this extent 
the appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


